



EXHIBIT (10)(V)




THIRD AMENDMENT TO LOAN AGREEMENT







THIS THIRD AMENDMENT TO LOAN AGREEMENT (the “Amendment”) dated this 1st day of
March, 2005, effective as of March 19, 2005, by and between HARLEYSVILLE GROUP
INC., a corporation organized and existing under the laws of the State of
Delaware with an address of 355 Maple Avenue, Harleysville, PA 19438 (the
“Borrower”), and HARLEYSVILLE MUTUAL INSURANCE COMPANY, an insurance company
organized and existing under the laws of the Commonwealth of Pennsylvania, with
an address of 355 Maple Avenue, Harleysville, PA 19438 (the “Lender”):




WITNESSETH:




WHEREAS, The Borrower and the Lender entered into a Loan Agreement (the
“Agreement”) dated March 19, 1991 whereby the Borrower borrowed the sum of
$18,500,000 (the “Loan”) from the Lender for the purpose of acquiring the shares
of stock of Phoenix General Insurance Company and its subsidiaries, and the
principal amount of the loan remains unpaid and outstanding; and




WHEREAS, The Borrower and the Lender entered into the Second Amendment to Loan
Agreement dated March 4, 1998, effective as of March 19, 1998, whereby the Loan
Agreement was extended for an additional seven (7) years at an interest rate of
LIBOR plus sixty-five one-hundredths (0.65%) per cent with all other terms and
conditions of the Loan Agreement remaining the same; and




WHEREAS, The Borrower and the Lender desire to extend the Loan Agreement an
additional seven (7) years at an interest rate of LIBOR plus forty-five
one-hundredths (0.45%) per cent with all other terms and conditions of the Loan
Agreement remaining the same; and




WHEREAS, Section 8.03 of the Agreement provides, inter alia, that the Borrower
and the Lender may enter into a written agreement amending, modifying or
supplementing the Agreement.




NOW, THEREFORE, In consideration of the premises and the mutual covenants and
conditions herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:




1.

The definition of “Maturity Date” in Section 1.01 of Article I of the Agreement
shall be deleted, and the following shall be substituted in its place:




“’Maturity Date’ shall mean the earlier to occur of March 18, 2012 or the date
on which the Lender makes a demand for payment of the Note in full .”



-1-




--------------------------------------------------------------------------------






2.

The last sentence of Section 2.01(b) of Article II of the Agreement shall be
deleted, and the following shall be substituted in its place:




“The rate of interest shall be equal to LIBOR, as established by the LIBOR
interest period selected by the Borrower plus forty-five one-hundredths (0.45%)
per cent.”




3.

The last line of Section 2.06 of Article II of the Agreement shall be deleted
and the following shall be substituted in its place:




“…then current LIBOR plus forty-five one-hundredths (0.45%) per cent.”




4.

Exhibit A-1 which amended Exhibit A referred to in Section 2.03 of Article II of
the Agreement shall be deleted and Exhibit A-2, copy of which is attached hereto
and made a part hereof, shall be substituted in its place.




5.

Exhibit B-1 referred to in Section 3.11 of Article III of the Agreement shall be
deleted and Exhibit B-2, which is attached hereto and made a part hereof, shall
be substituted in its place.




6.

All other terms, conditions, and provisions of the Agreement are hereby ratified
and confirmed by the Borrower and the Lender and remain in full force and
effect, except as herein modified, amended, and changed.




IN WITNESS WHEREOF, The parties hereto, by their duly authorized officers, have
executed and delivered this Third Amendment to Loan Agreement on the date first
above written, effective as of the date stated herein.







HARLEYSVILLE MUTUAL INSURANCE COMPANY




BY:

/s/ Mark R. Cummis






Mark R. Cummins

Senior Vice President, Chief Investment

Officer and Treasurer







HARLEYSVILLE GROUP INC.




BY:

/s/ Bruce J. Magee






Bruce J. Magee

Senior Vice President &

Chief Financial Officer









-2-




--------------------------------------------------------------------------------









Exhibit A-2







AMENDMENT TO PROMISSORY NOTE













By the Third Amendment to Loan Agreement dated as of March 19, 1991 as amended
by the Second Amendment to Loan Agreement dated March 4, 1998, by and between
HARLEYSVILLE GROUP INC. and HARLEYSVILLE MUTUAL INSURANCE COMPANY, certain
modifications, amendments and changes were made, as set forth therein. As a
result of those modifications, amendments and changes, the Promissory Note dated
March 19, 1991, as amended on March 4, 1998, effective as of March 19, 1998, is
now amended, as follows:




1.

The Maturity Date has been extended from March 18, 2005 to March 18, 2012.




2.

The interest rate has been changed from LIBOR plus sixty-five one-hundredths
(0.65%) per cent to LIBOR plus forty-five one-hundredths (.45%) per cent.










Dated: March 1, 2005







HARLEYSVILLE GROUP INC.

Attest:

By:

/s/ Bruce J. Magee






/s/ Robert A. Kauffman

Bruce J. Magee

Robert A. Kauffman

Senior Vice President &

Secretary

Chief Financial Officer





















--------------------------------------------------------------------------------












Exhibit B-2







HARLEYSVILLE GROUP INC. SUBSIDIARIES
















NAME OF SUBSIDIARY

 







STATE OF DOMICILE

 

PERCENTAGE

OWNED BY

HARLEYSVILLE GROUP INC.

 

     

 

     

 

Carlton Holding Corporation

 

New York

 

100%

Harleysville Asset Management

 

Pennsylvania

 

100%

Harleysville-Atlantic Insurance Company

 

Georgia

 

100%

Harleysville Insurance Company

 

Minnesota

 

100%

Harleysville Insurance Company of New Jersey

 

New Jersey

 

100%

Harleysville Insurance Company of New York

 

New York

 

100%

Harleysville Insurance Company of Ohio

 

Ohio

 

100%

Harleysville Lake States Insurance Company

 

Michigan

 

100%

Harleysville Preferred Insurance Company

 

Pennsylvania

 

100%

Harleysville Worcester Insurance Company

 

Massachusetts

 

100%

Insurance Management Resources LP

 

Pennsylvania

 

100%

Mid-America Insurance Company

 

Pennsylvania

 

100%










